Exhibit 10.2

EXECUTION VERSION

GUARANTY RELATING TO SECURED REVOLVING CREDIT AGREEMENT

GUARANTY (this “Guaranty”) dated as of December 7, 2015, made among NXP B.V.
with its corporate seat in Eindhoven, the Netherlands (the “Company”), NXP
Funding LLC and each of the subsidiaries of the Company listed on the signature
pages hereto (each such subsidiary individually, a “Subsidiary Guarantor” and,
collectively with any Person that becomes a “Guarantor” pursuant to Section 20,
the “Subsidiary Guarantors”; the Company, NXP Funding LLC and the Subsidiary
Guarantors are referred to collectively as the “Guarantors”) and Morgan Stanley
Senior Funding, Inc., as the collateral agent (in such capacity, the “Collateral
Agent”) and as Administrative Agent (in such capacity, the “Administrative
Agent”) in each case, for the lenders (the “Lenders”) and issuers of letters of
credit (the “Letter of Credit Issuers”) from time to time party to the Secured
Revolving Credit Agreement (the “Credit Agreement”) dated as of December 7,
2015, between the Company, NXP Funding LLC (the “Co-Borrower”), the Lenders from
time to time party thereto and the Collateral Agent and the Administrative
Agent.

W I T N E S S E T H:

WHEREAS, (a) pursuant to the Credit Agreement, the Lenders have severally agreed
to make Loans to the Borrowers and the Letter of Credit Issuers have agreed to
issue Letters of Credit for the account of the Borrowers (collectively, the
“Extensions of Credit”) upon the terms and subject to the conditions set forth
therein and (b) one or more Lenders or Affiliates of Lenders may from time to
time enter into Hedge Agreements with one or more of the Borrowers;

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrowers to make valuable transfers to the Subsidiary Guarantors (other
than the Company and the Co-Borrower) in connection with the operation of their
respective businesses;

WHEREAS, each Guarantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit; and

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Letter of Credit Issuers to make their respective Extensions of Credit to the
Borrowers under the Credit Agreement that the Guarantors shall have executed and
delivered this Guaranty to the Administrative Agent for the benefit of the
Guaranteed Parties;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent, the Joint Lead Arrangers, the Joint
Bookrunners, the Lenders and the Letter of Credit Issuers to enter into the
Credit Agreement and to induce the Lenders and the Letter of Credit Issuers to
make their respective Extensions of Credit to the Borrowers under the Credit
Agreement and to induce one or more Lenders or Affiliates of Lenders to enter
into Hedge Agreements with the Borrowers, the Guarantors hereby agree with the
Administrative Agent and the Collateral Agent for the benefit of the Guaranteed
Parties, as follows:



--------------------------------------------------------------------------------

1. Defined Terms.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

(b) As used herein, the term “Commodity Exchange Act” means the Commodity
Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to time, and any
successor statute.

(c) As used herein, the term “Enforcement Event” means the occurrence of an
Event of Default in respect of which notice of acceleration of the Obligations
has been given by the Administrative Agent to the Borrowers or the Obligations
have otherwise become due and payable prior to the scheduled maturity thereof.

(d) As used herein, the term “Excluded Swap Obligation” means, with respect to
any Guarantor, any Swap Obligation if, and to the extent that, and only for so
long as, all or a portion of the Guarantee of such Guarantor of, or the grant by
such Guarantor of a security interest to secure, such Swap Obligation (or any
Guarantee thereof) (a) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application of an official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation or
(b) is itself a swap or a deemed swap that is subject to a clearing requirement
pursuant to section 2(h) of the Commodity Exchange Act and for which such
Guarantor is a “financial entity,” as defined in section 2(h)(7)(C) the
Commodity Exchange Act, at the time the Guarantee of (or grant of such security
interest by, as applicable) such Guarantor becomes or would become effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

(e) As used herein, the term “Guaranteed Parties” means (i) the Lenders,
(ii) the Letter of Credit Issuers, (iii) the Administrative Agent, (iv) the
Collateral Agent, (vi each counterparty to a Hedge Agreement the obligations
under which constitute Obligations, (vi) the beneficiaries of each
indemnification obligation undertaken by any Credit Party under any Credit
Document and (vii) any successors, indorsees, transferees and assigns of each of
the foregoing.

(f) As used herein, the term “Obligations” means the collective reference to
(i) the due and punctual payment of (x) the principal of and premium, if any,
and interest at the applicable rate provided in the Credit Agreement (including
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or other similar proceeding (or interest that would accrue but for
the operation of applicable bankruptcy or insolvency laws), regardless of
whether allowed or allowable in such proceeding (for any obligation,
“Post-Petition Interest”)) on the Loans, when and as due, whether at maturity,
by acceleration, upon one or more dates set for prepayment or otherwise,
(y) each payment required to be made by any Borrower under the Credit Agreement
in respect of any Letter of Credit, when and as due, including payments in
respect of reimbursement of disbursement, interest thereon (including
Post-Petition Interest) and

 

2



--------------------------------------------------------------------------------

obligations to provide Cash Collateral and (z) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
after the commencement of any bankruptcy, insolvency, receivership or other
similar proceeding, regardless of whether allowed or allowable in such
proceeding), of any Borrower or any other Credit Party to any of the Guaranteed
Parties under the Credit Agreement or any other Credit Document, (ii) the due
and punctual performance of all covenants, agreements, obligations and
liabilities of any Borrower under or pursuant to the Credit Agreement or any
other Credit Document, (iii) the due and punctual payment and performance of all
the covenants, agreements, obligations and liabilities of each other Credit
Party under or pursuant to this Guaranty or any other Credit Document, (iv) the
due and punctual payment and performance of all obligations of each Credit Party
under each Hedge Agreement that (x) is in effect on the Closing Date with a
counterparty that is a Lender or an Affiliate of a Lender as of the Closing Date
or (y) is entered into after the Closing Date with any counterparty that is a
Lender or an Affiliate of a Lender at the time such Hedge Agreement is entered
into and (v) the due and punctual payment and performance of all obligations in
respect of overdrafts and related liabilities owed to the Administrative Agent
or its Affiliates arising from or in connection with treasury, depositary or
cash management services or in connection with any automated clearinghouse
transfer of funds. Notwithstanding the foregoing, in no case will the term
“Obligations” as used herein encompass any Excluded Swap Obligation.

(g) As used herein, the term “Swap Obligation” means, with respect to any
Guarantor, any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act (including without limitation any Hedge Agreement).

(h) References to “Lenders” in this Guaranty shall be deemed to include
Affiliates of Lenders that may from time to time enter into Hedge Agreements
with the Borrower.

(i) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guaranty shall refer to this Guaranty as a whole and not to
any particular provision of this Guaranty, and Section references are to
Sections of this Guaranty unless otherwise specified. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, and the words “property” and “assets” shall be construed to refer
to any and all tangible and intangible properties and assets.

(j) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms, any reference herein to any
Person shall be construed so as to include such Person’s successors and
permitted assigns, and any definition of or reference to any agreement,
instrument or other document shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
modified in accordance with the terms thereof and, to the extent applicable, the
terms of the Credit Agreement.

 

2. Guaranty.

(a) Subject to the provisions of Section 8, each of the Guarantors hereby,
jointly and severally, unconditionally and irrevocably, guarantees, as primary
obligor and not merely as

 

3



--------------------------------------------------------------------------------

surety, to the Administrative Agent, as agent for the benefit of the Guaranteed
Parties, the punctual and complete payment and performance when due (whether at
the stated maturity, by acceleration or otherwise) of each Obligation. If a
Borrower fails to pay or perform any Obligation when due, each Guarantor agrees
that it will forthwith on demand pay or perform the relevant Obligation at the
place and in the manner specified in the relevant Credit Document.

(b) Each Guarantor further agrees to pay any and all reasonable expenses
(including all reasonable fees and disbursements of counsel) that may be paid or
incurred by the Administrative Agent or any other Guaranteed Party in enforcing,
or obtaining advice of counsel in respect of, any rights with respect to, or
collecting, any or all of the Obligations and/or enforcing any rights with
respect to, or collecting against, such Guarantor under this Guaranty.

(c) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing this Guaranty or affecting the rights and remedies of the
Administrative Agent or any other Guaranteed Party hereunder.

(d) No payment or payments made by any Borrower, any of the Guarantors, any
other guarantor or any other Person or received or collected by the
Administrative Agent or any other Guaranteed Party from any Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder, which shall, notwithstanding any such payment or payments other than
payments made by such Guarantor in respect of the Obligations or payments
received or collected from such Guarantor in respect of the Obligations, remain
liable for the Obligations up to the maximum liability of such Guarantor
hereunder until the Obligations under the Credit Documents are paid and
performed in full, the Commitments are terminated and no Letters of Credit shall
be outstanding.

(e) Each Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any other Guaranteed Party
on account of its liability hereunder, it will notify the Administrative Agent
in writing that such payment is made under this Guaranty for such purpose.

(f) If acceleration of the time for payment of any Obligation by a Borrower is
stayed by reason of the insolvency or receivership of such Borrower or
otherwise, all Obligations otherwise subject to acceleration under the terms of
any Credit Document shall nonetheless be payable by the Guarantors hereunder
forthwith on demand by the Administrative Agent.

 

3. Right of Contribution.

Each Guarantor hereby agrees that to the extent that a Guarantor shall have paid
more than its proportionate share of any payment made hereunder, such Guarantor
shall be entitled to seek and receive contribution from and against any other
Guarantor hereunder who has not paid its proportionate share of such payment.
Each Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 5 hereof. The provisions of this Section 3 shall in no
respect limit the obligations and liabilities of any Guarantor to the
Administrative Agent

 

4



--------------------------------------------------------------------------------

and the other Guaranteed Parties, and each Guarantor shall remain liable to the
Administrative Agent and the other Guaranteed Parties for the full amount
guaranteed by such Guarantor hereunder.

 

4. Right of Set-off.

In addition to any rights and remedies of the Administrative Agent and the other
Guaranteed Parties provided by law, each Guarantor hereby irrevocably authorizes
each Guaranteed Party, to the maximum extent permitted by applicable law, at any
time and from time to time following the occurrence of an Enforcement Event
without notice to such Guarantor or any other Guarantor, any such notice being
expressly waived by each Guarantor, upon any amount becoming due and payable by
such Guarantor hereunder (whether at stated maturity, by acceleration or
otherwise) to set-off and appropriate and apply against such amount (whether or
not such Guaranteed Party shall have made any demand hereunder) any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Guaranteed Party to or for the
credit or the account of such Guarantor. Each Guaranteed Party shall notify such
Guarantor promptly of any such set-off and the appropriation and application
made by such Guaranteed Party, provided that the failure to give such notice
shall not affect the validity of such set-off or appropriation and application.

 

5. Deferral of Subrogation and Contribution.

Notwithstanding any payment or payments made by any of the Guarantors hereunder
or any set-off or appropriation and application of funds of any of the
Guarantors by the Administrative Agent or any other Guaranteed Party, no
Guarantor shall be entitled to exercise any rights of subrogation with respect
to any of the rights of the Administrative Agent or any other Guaranteed Party
against a Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any other
Guaranteed Party for the payment of the Obligations, nor shall any Guarantor
seek or be entitled to seek any contribution or reimbursement from a Borrower or
any other Guarantor in respect of payments made by such Guarantor hereunder, in
each case until all of the Obligations are paid and performed in full, the
Commitments are terminated and no Letters of Credit are outstanding. If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all the Obligations shall not have been paid and performed in
full, such amount shall be held by such Guarantor in trust for the
Administrative Agent and the other Guaranteed Parties or, in the event that a
trust is not recognized by the Law applicable to such Guarantor, as agent for
and on behalf of the Administrative Agent and the other Guaranteed Parties,
segregated from other funds of such Guarantor, and such amount shall, forthwith
upon receipt by such Guarantor, be turned over to the Administrative Agent in
the exact form received by such Guarantor (duly indorsed by such Guarantor to
the Administrative Agent, if required), to be applied against the Obligations,
whether due or to become due, in such order as the Administrative Agent may
determine; provided that nothing herein shall be effective to create a charge or
other Lien over any such amount held by such Guarantor, whether or not requiring
registration under any applicable Law.

 

5



--------------------------------------------------------------------------------

6. Amendments, etc., with Respect to the Obligations; Waiver of Rights.

Subject to Section 8, the obligations of each Guarantor under this Guaranty
shall be unconditional and absolute, and without limiting the foregoing, each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, (a) any demand for payment of any of the Obligations
made by the Administrative Agent or any other Guaranteed Party may be rescinded
by such party and any of the Obligations continued, (b) the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, settled, waived, surrendered or released by the
Administrative Agent or any other Guaranteed Party or by operation of law,
(c) the Credit Agreement, the other Credit Documents, Letters of Credit and any
other documents executed and delivered in connection therewith and the Hedge
Agreements and any other documents executed and delivered in connection
therewith and any documents entered into with the Administrative Agent or any of
its Affiliates in connection with treasury, depositary or cash management
services or in connection with any automated clearinghouse transfer of funds may
be amended, modified, supplemented, extended or terminated, in whole or in part,
as the Administrative Agent (or the Required Lenders, as the case may be, or, in
the case of any Hedge Agreement or documents entered into with the
Administrative Agent or any of its Affiliates in connection with treasury,
depositary or cash management services or in connection with any automated
clearinghouse transfer of funds, the party thereto) may deem advisable from time
to time, and (d) any collateral security, guarantee or right of offset at any
time held by the Administrative Agent or any other Guaranteed Party for the
payment of the Obligations may be sold, exchanged, waived, surrendered or
released. Neither the Administrative Agent nor any other Guaranteed Party shall
have any obligation to protect, secure, perfect or insure any Lien at any time
held by it (or on its behalf) as security for the Obligations or for this
Guaranty or any property or assets subject thereto. When making any demand
hereunder against any Guarantor, the Administrative Agent or any other
Guaranteed Party may, but shall be under no obligation to, make a similar demand
on the relevant Borrower or any other Guarantor or guarantor (and
notwithstanding any provisions of applicable law to the contrary each Guarantor
irrevocably waives any right it may have of requiring the Administrative Agent
or any Guaranteed Party (or any person on its behalf) to proceed against or
enforce any other rights or security or claim payment from a Borrower, any other
Guarantor or any other Person before making a demand against such Guarantor
under the terms of this Guaranty), and any failure by the Administrative Agent
or any other Guaranteed Party to make any such demand or to enforce such
security or to collect any payments from any Borrower or any Guarantor or
guarantor or any release of a Borrower or any Guarantor or guarantor shall not
relieve any Guarantor in respect of which a demand or collection is not made or
any Guarantor not so released of its several obligations or liabilities
hereunder, and shall not impair or affect the rights and remedies, express or
implied, or as a matter of law, of the Administrative Agent or any other
Guaranteed Party against any Guarantor. For the purposes hereof, “demand” shall
include the commencement and continuance of any legal proceedings.

 

6



--------------------------------------------------------------------------------

7. Guaranty Absolute and Unconditional.

Subject to Section 8, the obligations of each Guarantor under this Guaranty
shall be unconditional and absolute, and without limiting the foregoing, each
Guarantor waives any and all notice of the creation, contraction, incurrence,
renewal, extension, amendment, waiver or accrual of any of the Obligations, and
notice of or proof of reliance by the Administrative Agent or any other
Guaranteed Party upon this Guaranty or acceptance of this Guaranty, the
Obligations or any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended, waived or accrued, in
reliance upon this Guaranty; and all dealings between any Borrower and any of
the Guarantors, on the one hand, and the Administrative Agent and the other
Guaranteed Parties, on the other hand, likewise shall be conclusively presumed
to have been had or consummated in reliance upon this Guaranty. Each Guarantor
waives diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon any Borrower or any of the Guarantors with respect to
the Obligations. Each Guarantor understands and agrees that this Guaranty shall
be construed as a continuing, absolute and unconditional guarantee of payment
and performance, to the maximum extent permitted by applicable law, and shall
not be released, discharged or otherwise altered by (a) the invalidity,
irregularity, non-perfection or unenforceability of the Credit Agreement, any
other Credit Document, any Letter of Credit or any Hedge Agreement, any of the
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent or any other Guaranteed Party, (b) any defense, set-off or
counterclaim (other than that the Obligations have been paid and performed in
full) that may at any time be available to or be asserted by a Borrower or any
other Guarantor against the Administrative Agent or any other Guaranteed Party
whether in connection with the Credit Documents or any unrelated transactions,
(c) any release, impairment, non perfection or invalidity of any direct or
indirect security for any obligation of a Borrower, any other Guarantor or any
other Person, (d) any change in the corporate existence, structure or ownership
of a Borrower, any other Guarantor or any other Person or any of their
respective Subsidiaries, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting a Borrower, any other Guarantor or any other Person
or any of their properties or assets or any resulting release or discharge of
any obligation of a Borrower, any other Guarantor or any other Person under any
Credit Document, (e) any provision of applicable law or regulation purporting to
prohibit the payment of any Obligation by a Borrower, any other Guarantor or any
other Person, or (f) any other circumstance whatsoever (with or without notice
to or knowledge of the Borrower or such Guarantor) that constitutes, or might be
construed to constitute, an equitable or legal discharge of any Borrower for any
of the Obligations, or of such Guarantor under this Guaranty, in bankruptcy or
in any other instance. When pursuing its rights and remedies hereunder against
any Guarantor, the Administrative Agent and any other Guaranteed Party may, but
shall be under no obligation to, pursue such rights and remedies as it may have
against any Borrower or any other Person or against any collateral security or
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any other Guaranteed Party to pursue
such other rights or remedies or to collect any payments from any Borrower or
any such other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of any
Borrower or any such other Person or any such collateral security, guarantee or
right of offset, shall not relieve such Guarantor of any liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of the Administrative Agent and the other
Guaranteed Parties

 

7



--------------------------------------------------------------------------------

against such Guarantor. This Guaranty shall remain in full force and effect and
be binding in accordance with and to the extent of its terms upon each Guarantor
and the successors and assigns thereof, and shall inure to the benefit of the
Administrative Agent and the other Guaranteed Parties, and their respective
successors, indorsees, transferees and assigns, until all the Obligations under
the Credit Documents shall have been satisfied by payment and performance in
full, the Commitments shall be terminated and no Letters of Credit shall be
outstanding (other than any Letters of Credit that shall have been cash
collateralized or otherwise provided for in a manner satisfactory to the Letter
of Credit Issuer in respect thereof), notwithstanding that from time to time
during the term of the Credit Agreement and any Hedge Agreement the Credit
Parties may be free from any Obligations. A Guarantor shall automatically be
released from its obligations hereunder upon (i) a sale or other disposition
(including by way of consolidation or merger) of such Guarantor or the sale or
disposition of all or substantially all the assets of such Guarantor (other
than, in either case, to the Company or a Restricted Subsidiary), in each case,
as permitted by the Credit Agreement, (ii) the designation in accordance with
the Credit Agreement of the Guarantor as an Unrestricted Subsidiary or
Immaterial Subsidiary or (iii) to the extent that such Guarantor is not an
Immaterial Subsidiary due to operation of the proviso to the definition of
“Immaterial Subsidiary”, upon the release of the guarantee referred to in such
proviso that resulted in the Guarantor not being an Immaterial Subsidiary. In
addition to any release permitted by the preceding sentence, the Administrative
Agent may release any Guarantor with the prior written consent of the Required
Lenders; provided that any release of all or substantially all the Guarantors
shall require the consent of all the Lenders. In connection with any such
release, the Administrative Agent shall execute and deliver to any Guarantor, at
such Guarantor’s expense, all documents that such Guarantor shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to the preceding sentence of this Section 7 shall be without
recourse to or warranty by the Administrative Agent.

 

8. Reinstatement and Limitations.

(a) This Guaranty shall continue to be effective, or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any of the Obligations
is rescinded or must otherwise be restored or returned by the Administrative
Agent or any other Guaranteed Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of a Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, a Borrower or any Guarantor or any part
of its property or assets, or otherwise, all as though such payments had been
due but not made at such time.

(b) Notwithstanding anything herein or in any other Credit Document to the
contrary, each Guarantor’s liability hereunder and under the other Credit
Documents shall in no event exceed an aggregate amount that would render this
Guaranty with respect to such Guarantor subject to avoidance under the United
States Bankruptcy Code or any applicable law.

(c) A guarantee given by a Guarantor incorporated in the Netherlands shall not
be valid and the right to enforce such guarantee shall be excluded to the extent
that such guarantee constitutes unlawful financial assistance under applicable
laws.

 

8



--------------------------------------------------------------------------------

(d) In the case of any Person that becomes a Guarantor pursuant to Section 20,
such Guarantor’s maximum liability shall in no event exceed the amount specified
in the applicable Supplement hereto.

(e) Any limitation applicable to a Guarantor set forth in this Section 8 will
not limit or otherwise affect the liability or obligations of any other
Guarantor hereunder.

 

9. Payments.

Each Guarantor hereby guarantees that payments hereunder will be paid to the
Administrative Agent in the currency in which the relevant Obligation is due
without set-off, counterclaim, deduction or withholding at the Administrative
Agent’s Office. The provisions of Section 5.4 of the Credit Agreement apply
mutatis mutandis to this Guaranty and all payments made hereunder as though set
out in full in this Guaranty.

 

10. Representations and Warranties; Covenants.

Each Guarantor hereby represents and warrants that the representations and
warranties set forth in Section 8 of the Credit Agreement as they relate to such
Guarantor or in the other Credit Documents to which such Guarantor is a party,
each of which is hereby incorporated herein by reference, are true and correct
in all material respects, and the Administrative Agent and each other Guaranteed
Party shall be entitled to rely on each of them as if they were fully set forth
herein.

 

11. Authority of Administrative Agent.

Each Guarantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Guaranty with respect to any action taken or not
taken by the Administrative Agent or the exercise or non-exercise by the
Administrative Agent of any option, right, request, judgment or other right or
remedy provided for herein or resulting or arising out of this Guaranty shall be
exclusively governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and such Guarantor, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Guaranteed Parties with full
and valid authority so to act or refrain from acting, and no Guarantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

 

12. Joint and Several Obligations.

The Borrowers’ obligations under the Credit Agreement are joint and several.

 

13. Notices.

All notices, requests and demands pursuant hereto shall be made in accordance
with Section 13.3 of the Credit Agreement. All communications and notices
hereunder to each Guarantor shall be given to it in care of the Company at the
Company’s address set forth in Section 13.3 of the Credit Agreement.

 

9



--------------------------------------------------------------------------------

14. Counterparts.

This Guaranty may be executed by one or more of the parties to this Guaranty on
any number of separate counterparts (including by facsimile or other electronic
transmission), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Guaranty
signed by all the parties shall be lodged with the Administrative Agent and the
Company.

 

15. Severability.

Any provision of this Guaranty that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

 

16. Integration.

This Guaranty represents the agreement of each Guarantor and the Administrative
Agent with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by any Borrower, the Administrative
Agent or any other Guaranteed Party relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Credit Documents.

 

17. Amendments in Writing; No Waiver; Cumulative Remedies.

(a) None of the terms or provisions of this Guaranty may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
each affected Guarantor and the Administrative Agent in accordance with
Section 13.3 of the Credit Agreement.

(b) Neither the Administrative Agent nor any other Guaranteed Party shall by any
act (except by a written instrument pursuant to Section 17(a) hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof. No failure to exercise, nor
any delay in exercising, on the part of the Administrative Agent or any other
Guaranteed Party, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Administrative Agent or
any other Guaranteed Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy that the Administrative
Agent or any Guaranteed Party would otherwise have on any future occasion.

(c) The rights, remedies, powers and privileges herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

 

10



--------------------------------------------------------------------------------

18. Section Headings.

The Section headings used in this Guaranty are for convenience of reference only
and are not to affect the construction hereof or be taken into consideration in
the interpretation hereof.

 

19. Successors and Assigns.

This Guaranty shall be binding upon the successors and assigns of each Guarantor
and shall inure to the benefit of the Administrative Agent and the other
Guaranteed Parties and their respective successors and assigns. If all or any
part of the Administrative Agent’s or any other Guaranteed Party’s interest in
any Obligation is assigned or otherwise transferred in accordance with the
Credit Agreement, the transferor’s rights hereunder, to the extent applicable to
the obligation so transferred, shall be automatically transferred with such
obligation. No Guarantor may assign, transfer or delegate any of its rights or
obligations under this Guaranty without the prior written consent of the
Administrative Agent other than as permitted under the Credit Agreement.

 

20. Additional Guarantors.

Each Subsidiary of the Company that is required to become a party to this
Guaranty pursuant to Section 9.11 of the Credit Agreement shall become a
Guarantor, with the same force and effect as if originally named as a Guarantor
herein, for all purposes of this Guaranty upon execution and delivery by such
Subsidiary of a Supplement in the form of Annex A hereto. The execution and
delivery of any instrument adding an additional Guarantor as a party to this
Guaranty shall not require the consent of any other Guarantor hereunder. The
rights and obligations of each Guarantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Guarantor as a party to this
Guaranty.

 

21. Effectiveness.

This Guaranty shall take effect on the Closing Date.

 

22. WAIVER OF JURY TRIAL.

EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTEE, ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

23. Submission to Jurisdiction; Waivers.

Each Guarantor hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Guaranty and the other Credit Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

 

11



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) appoints the Co-Borrower (the “Process Agent”) as its agent to receive on
behalf of such Guarantor and its property service of copies of the summons and
complaint and any other process which may be served by the Administrative Agent
or any Guaranteed Party in any such action or proceeding in any aforementioned
court in respect of any action or proceeding arising out of or relating to this
Guaranty. Such service may be made by delivering a copy of such process to such
Guarantor by courier and by certified mail (return receipt requested), fees and
postage prepaid, both (i) in care of the Process Agent at the Process Agent’s
address and (ii) at the Company’s address specified pursuant to Section 12 of
the Credit Agreement, and each Guarantor hereby irrevocably authorizes and
directs the Process Agent to accept such service on its behalf;

(d) agrees that nothing herein shall affect the right of the Administrative
Agent or any other Guaranteed Party to effect service of process in any other
manner permitted by law or shall limit the right of the Administrative Agent or
any other Guaranteed Party to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 23 any special, exemplary, punitive or consequential damages.

 

24. GOVERNING LAW.

THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[Remainder of Page Intentionally Left Blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

GUARANTORS: NXP B.V. By:  

/s/ Jean Schreurs

Name:   Jean Schreurs Title:   Authorized Attorney

 

13



--------------------------------------------------------------------------------

NXP FUNDING LLC By:  

/s/ Jean Schreurs

Name:   Jean Schreurs Title:   Authorized Attorney

 

14



--------------------------------------------------------------------------------

NXP SEMICONDUCTORS NETHERLANDS B.V. By:  

/s/ Jean Schreurs

Name:   Jean Schreurs Title:   Authorized Attorney

 

15



--------------------------------------------------------------------------------

NXP SEMICONDUCTORS TAIWAN LTD. By:  

/s/ Jean Schreurs

Name:   Jean Schreurs Title:   Authorized Attorney

 

16



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTORS INC. By:  

/s/ Jean Schreurs

Name:   Jean Schreurs Title:   Authorized Attorney

 

17



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTORS HOLDINGS V, INC. By:  

/s/ Jean Schreurs

Name:   Jean Schreurs Title:   Authorized Attorney

 

18



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC. as Administrative Agent By:  

/s/ Reagan Phillipp

Name:   Reagan Phillipp Title:   Authorized Signatory

 

19



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC. as Collateral Agent By:  

Reagan Phillipp

Name:   Reagan Phillipp Title:   Authorized Signatory

 

20



--------------------------------------------------------------------------------

EXECUTION VERSION

ANNEX A

SUPPLEMENT NO.      dated as of             ,          to the GUARANTY (the
“Guaranty”) dated as of [●], made among NXP B.V., each of the Guarantors
referred to therein, Morgan Stanley Senior Funding, Inc. as Administrative Agent
(in such capacity, the “Administrative Agent”) and Morgan Stanley Senior
Funding, Inc. as Collateral Agent (in such capacity, the “Collateral Agent”), in
each case, for the lenders (the “Lenders”) and issuers of letters of credit (the
“Letter of Credit Issuers”) from time to time parties to the Credit Agreement
referred to below.

A. Reference is made to the Secured Revolving Credit Agreement dated as of [●],
2015, among NXP B.V. (the “Company”), NXP Funding LLC (the “Co-Borrower”), the
Lenders, the Joint Lead Arrangers, the Joint Bookrunners, the Collateral Agent
and the Administrative Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guaranty.

C. The Guarantors have entered into the Guaranty in order to induce the
Administrative Agent, the Joint Lead Arrangers, the Joint Bookrunners, the
Collateral Agent, the Lenders and the Letter of Credit Issuers to enter into the
Credit Agreement and to induce the Lenders and the Letter of Credit Issuers to
make their respective Extensions of Credit to the Borrowers under the Credit
Agreement and to induce one or more Lenders or Affiliates of Lenders to enter
into Hedge Agreements with any of the Borrowers. Section 9.11 of the Credit
Agreement and Section 20 of the Guaranty provide that additional Subsidiaries of
the Company may become Guarantors under the Guaranty by execution and delivery
of an instrument in the form of this Supplement. Each undersigned Subsidiary
(each a “New Guarantor”) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Guarantor under the Guaranty in
order to induce the Lenders and the Letter of Credit Issuers to make additional
Extensions of Credit as consideration for Extensions of Credit previously made.

Accordingly, the Administrative Agent, the Collateral Agent and each New
Guarantor agrees as follows:

SECTION 1. In accordance with Section 20 of the Guaranty, on and from the date
of this Supplement (the “Effective Date”) each New Guarantor by its signature
below becomes a Guarantor under the Guaranty with the same force and effect as
if originally named therein as a Guarantor and each New Guarantor hereby
(a) agrees to all the terms and provisions of, and assumes all of the
liabilities and obligations under, the Guaranty applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct in all
material respects on and as of the date hereof. On and from the Effective Date
each reference to a Guarantor in the Guaranty shall be deemed to include each
New Guarantor. All of the provisions of the Guaranty are hereby incorporated
herein by reference. Each New Guarantor’s maximum liability under the Guaranty
and the other Credit Documents shall [be as set forth in Section 8 of the
Guaranty]. 1

 

1  Use if the Guarantor is an entity organized under the laws of a jurisdiction
already referred to in Section 8(b) of the Guaranty. Otherwise, specify
appropriate limitation here.



--------------------------------------------------------------------------------

SECTION 2. Each New Guarantor represents and warrants to the Administrative
Agent and the other Guaranteed Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Company
and the Administrative Agent. If executed by more than one New Guarantor, this
Supplement shall become effective as to each New Guarantor when the
Administrative Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of such New Guarantor and the
Administrative Agent.

SECTION 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.

SECTION 5. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 6. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Guaranty, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.3 of the Credit Agreement. All communications and
notices hereunder to each New Guarantor shall be given to it in care of the
Company at the Company’s address set forth in Section 13.3 of the Credit
Agreement.

SECTION 8. Each New Guarantor agrees to reimburse the Administrative Agent for
its out-of-pocket expenses in connection with this Supplement, including the
fees, disbursements and other charges of counsel for the Administrative Agent.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.

 

[NAME OF NEW GUARANTOR] By:  

 

Name:   Title:   MORGAN STANLEY SENIOR FUNDING, INC. as Administrative Agent By:
 

 

Name:   Title:   MORGAN STANLEY SENIOR FUNDING, INC. as Collateral Agent By:  

 

Name:   Title:  

 

23